                   Case 1:19-cr-00561-LAP Document 234
                                                   233 Filed 12/22/20 Page 1 of 1



                                             ONE BATTERY PARK PLAZA
                                            NEW YORK, NEW YORK 10004

                                               TELEPHONE: (212) 574-1200
                                               FACSIMILE: (212) 480-8421                     901 K STREET, N.W.
       RITA GLAVIN                                WWW.SEW KIS.COM
         PARTNER                                                                           WASHINGTON, DC 20005
       (212) 574-1309                                                                     TELEPHONE: (202) 737-8833
                                                                                          FACSIMILE: (202) 737-5184
     glavin@sewkis.com




                                                       December 22, 2020
         VIA ECF
         Hon. Loretta A. Preska
         United States District Court
         Southern District of New York
         500 Pearl Street
         New York, NY 10007-1312

                Re:      United States v. Donziger, 19 Cr. 561 (LAP); 11 Civ. 691 (LAK)

         Dear Judge Preska:

                I write to respectfully request an extension of the briefing schedule for the defense’s
         December 17, 2020 application for modification of release conditions. Rather than the Special
         Prosecutors’ response being due today December 22, I request that our response be due on
         December 29, with the defense reply on December 30. The defense has no objection to this
         modification of the briefing schedule.



                                                       Respectfully submitted,


                                                       ______/s/___________________
The extension requested above is                       Rita M. Glavin
approved.                                              Special Prosecutor on behalf
SO ORDERED.                                            of the United States

Dated:       December 22, 2020
             New York, New York



____________________________
LORETTA A. PRESKA, U.S.D.J.
